Exhibit 10.1

EXECUTION COPY

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is made by and between
Career Education Corporation (the “Company”), and Scott W. Steffey (the
“Executive”) (collectively, the “Parties”).

WHEREAS, the Executive entered into an Employment Agreement with the Company on
April 1, 2013 (the “Employment Agreement”);

WHEREAS, pursuant to that Employment Agreement, the Executive was employed as
the Company’s President and Chief Executive Officer;

WHEREAS, the Executive resigned from the Company on February 11, 2015;

WHEREAS, the parties dispute to what extent the Executive is entitled to monies
and benefits under his Employment Agreement as a result of his separation;

WHEREAS, the Parties wish to resolve amicably the Executive’s separation from
the Company, and in lieu of any amount and benefits that might otherwise be
payable to the Executive under his Employment Agreement, establish the terms of
the Executive’s separation arrangement;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

1. Separation Date. The Executive’s effective date of resignation from the
Company is February 11, 2015 (the “Separation Date”). The Executive hereby
resigns as of the Separation Date from all offices, positions and directorships
with the Company and its respective schools, subsidiaries and affiliates.

2. Separation Payment. Not later than ten (10) days following the date on which
the ADEA Release pursuant to Attachment A becomes irrevocable and not revoked,
the Company



--------------------------------------------------------------------------------

EXECUTION COPY

 

will pay to the Executive a lump sum cash amount of $2,500,000 (the “Payment”)
in consideration for the cancellation of the Executive’s outstanding or promised
equity and incentive awards, vested (and unexercised respecting options and
stock appreciation rights and not settled respecting restricted stock units) and
unvested, including but not limited to, stock options, cash-settled stock
appreciation rights, cash-settled restricted stock units, restricted stock
units, and performance units. The Executive represents and agrees that he
neither has exercised nor will exercise any stock options or cash-settled
appreciation rights before their cancellation hereunder. The Payment takes into
account the following items: the vested equity grants; the acceleration of
equity grants due to vest on March 14, 2015; the 2014 Annual Incentive Plan
Bonus whose individual performance metrics were met; the Executive’s repayment
of the portion of the sign-on bonus due from him under Section 8 of the
Employment Agreement on resignation; and the Executive’s repayment of certain
travel and other expenses due the Company.

The Payment shall also be reduced by all applicable taxes and withholding. The
Executive acknowledges and agrees that he is not entitled to any other
remuneration of any kind, including but not limited to severance, bonuses under
the Annual Incentive Plan and performance based cash awards, in each case
whether with respect to the current or any prior year, other than as set forth
in this Agreement.

3. Unitech Board Waiver. The Company agrees to waive the applicability of the
non-competition covenant referenced in Section 5 of this Agreement with respect
to the Executive’s serving on the HealthEd Holdings, LLC Board of Directors
(Unitech College) (the “Unitech Waiver”) in exchange for the separate release
under the Age Discrimination In Employment Act attached as Attachment A.

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

4. Release. In consideration of the Payment set forth in Paragraph 2, which the
Executive acknowledges he would not otherwise be entitled to receive but for
this Agreement, the Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, successors, schools, and all of
their respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers, trustees and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”), from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
the Executive ever had or now has against any or all of the Released Parties,
including, but not limited to, those claims arising out of the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under his Employment Agreement, all claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000e et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the Rehabilitation Act of
1973, 29 U.S.C. § 701 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681
et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C.

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

§ 1001 et seq., Executive Order 11246, and Executive Order 11141, all as
amended; all claims arising out of the Illinois Human Rights Act, 775 Ill. Comp.
Stat. 5/1-101 et seq., the Illinois Equal Wage Act, 820 Ill. Comp. Stat. 110/1
et seq., the Illinois Equal Pay Act of 2003, 820 Ill. Comp. Stat. 112/1 et seq.,
820 Ill. Comp. Stat. 105/4(b) (Illinois equal pay law), the Illinois
Whistleblower Act, 740 Ill. Comp. Stat. 174/1 et seq., and the Illinois Right to
Privacy in the Workplace Act, 820 Ill. Comp. Stat. 55/1, all as amended, all
common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, fraud, wrongful
discharge, and breach of contract (including, without limitation, all claims
arising out of or related to the Employment Agreement); all claims to any vested
or non-vested equity, or equity compensation and non-vested benefits,
contractual or otherwise; all state and federal whistleblower claims to the
maximum extent permitted by law; and any claim or damage arising out of the
Executive’s employment with and/or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, the
Executive is not releasing the Released Parties from any claim (i) for
indemnification and coverage as an insured under applicable directors and
officers liability insurance pursuant to Section 11 of the Employment Agreement
(and the Indemnification Agreement dated April 8, 2013 entered into pursuant
thereto) and (ii) for accrued and vested benefits due the Executive under the
Company’s 401(k) Plan; the Executive’s Health Services Account or any right to
obtain continued health coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 at his own expense.

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

Further, the Company, for itself, its officers, directors, managers, members,
employees, representatives and agents, fully and forever waive, release, hold
harmless and discharge the Executive, his heirs, executors, personal
representatives and administrators (the “Executive Released Parties”), of and
from any and all rights, claims, demands, actions and causes of actions of any
type or nature whatsoever whether or not currently asserted, based on the items
set forth in Section 2.

5. Restrictive Covenants. The restrictive covenants in Sections 16(b)
(Confidentiality), 16(d) (Non-Solicitation/Non-Hire), and 16(e)
(Non-Competition) of the Employment Agreement are incorporated herein as new
obligations as part of the consideration for the Payment in Section 2 of the
Agreement.

6. Return of Company Property. The Executive confirms that he has returned to
the Company in good working order all property set forth in Section 16(a) of the
Employment Agreement, and any other Company property that is in the Executive’s
possession or control, has left intact all electronic Company documents,
including but not limited to those which the Executive developed or helped to
develop during his employment and has provided passwords and codes needed to
attain access to electronic Company documents. The Executive further confirms
that he has complied in all other respects with Section 16(a) of the Employment
Agreement. The Executive also confirms that he has cancelled all accounts for
his benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and computer accounts.

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

7. Business Expenses and Final Compensation. The Executive represents that he is
not entitled to any outstanding business expenses in conjunction with the
performance of his employment. The Executive further acknowledges that he has
received payment in full for all services rendered in conjunction with his
employment by the Company, including payment for all wages, bonuses, and
accrued, unused vacation time, and that no other compensation of any kind is
owed to him.

8. Non-Disparagement. The Executive and the Company agree to abide by the terms
of the non-disparagement provision in Section 16(c) of the Employment Agreement,
modified as follows: (i) The Executive agrees to notify the General Counsel of
the Company in writing immediately by facsimile, email, or by overnight mail of
any subpoena or court order or legal compulsion and to allow the Company five
business days from receipt of notification by the Executive of the legal process
in question to make objection or move to quash. The Executive agrees to provide
all particulars needed for a timely objection, including a copy of any subpoena
or court order. It is understood and agreed that, in the event that the
Executive is required to give testimony, the Company is the holder of
attorney-client privilege and work product protections, that the Company does
not intend to waive, expressly or impliedly, said privileges and protections,
and that the Executive agrees to vigorously protect and resist disclosure of
confidential information, including but not limited to attorney-client
privileged, work product protect information, at all times. Once any objection
is lodged, the Executive agrees that he will not disclose any information until
such time as the objection is finally ruled upon, including by any court of
appeal; and (ii) the non-disparagement provision shall not apply to
communications (a) with government regulators, government officials, auditors
and

 

- 6 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

accreditors (b) amongst directors, (c) amongst officers, (d) amongst directors
and officers, (e) with counsel and accountants, and (f) a statement under oath
or a disclosure under law including but not limited to disclosures as deemed
advisable under the federal securities laws, or as part of a legal proceeding.

9. Continued Assistance. The Executive agrees that after the Separation Date he
will provide all reasonable cooperation to the Company, and not unreasonably
interfere with the Executive’s other business endeavors, including but not
limited to, assisting the Company in transitioning his job duties and performing
any other tasks as reasonably requested by the Company. The Company will
reimburse reasonable travel, food and lodging expenses which have been
pre-approved by the Company and are substantiated by receipts.

10. Cooperation. To the extent permitted by law, the Executive agrees to
cooperate fully with the Company in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Company whether before a state
or federal court, any state or federal government agency, government regulator,
or a mediator or arbitrator. The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel, at such times and places not unreasonably interfering with
Executive’s other business endeavors, to prepare its claims or defenses, to
prepare for trial or discovery or an administrative hearing or a mediation or
arbitration and to act as a witness when requested by the Company. The Company
will reimburse reasonable travel, food and lodging expenses which have been
pre-approved by the Company and are substantiated by receipts. The Executive

 

- 7 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

agrees that he will notify the Company promptly in the event that he is served
with a subpoena or in the event that he is asked to provide a third party with
information concerning any actual or potential complaint or claim against the
Company.

11. Amendment. This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

12. Waiver of Rights. No delay or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

13. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

14. Confidentiality. To the extent permitted by law, the Executive and the
Company understand and agree that the terms and contents of this Agreement and
the contents of the negotiations and discussions resulting in this Agreement
shall be maintained as confidential by the Executive and the Company and their
agents and representatives and shall not be disclosed to any third party except
to the extent required by federal or state law, including required Form 8-K and
other securities filings, or as otherwise agreed to in writing by the Parties or
as deemed necessary by the Company for business reasons.

 

- 8 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

15. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with the Executive by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

16. Applicable Law. This Agreement shall be governed by the laws of the State of
Illinois without regard to conflict of laws provisions. The Executive hereby
irrevocably submits to and acknowledges and recognizes the jurisdiction of the
courts of the State of Illinois, or if appropriate, a federal court located in
the State of Illinois (which courts, for purposes of this Agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.

17. Tax Acknowledgement. In connection with the Payment provided to the
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such Payment under
applicable law. The Executive acknowledges that he is not relying upon the
advice or representation of the Company with respect to the tax treatment of the
Payment set forth in Paragraph 2 of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

18. Section 409A. The Payment under this Agreement is intended to comply with,
or be exempt from, the provisions of Section 409A of the Internal Revenue Code
of 1986 and this Agreement shall be administered and construed accordingly.

19. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Executive’s Separation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements, commitments and
writings in connection therewith except those provisions specifically
incorporated into this Agreement.

20. Recital Paragraphs. The recital paragraphs at the beginning of this
Agreement are incorporated by reference as if fully set forth herein.

21. Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the date set forth below.

Signatures on Following Page

 

- 10 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

      Career Education Corporation Date:  

February 12, 2015

    By:  

/s/ Ronald D. McCray

        Name:   Ronald D. McCray         Title:   Chairman Date:  

2/12/15

   

/s/ Scott W. Steffey

      Scott W. Steffey

 

- 11 -



--------------------------------------------------------------------------------

EXECUTION COPY

 

ATTACHMENT A

ADEA Release

In consideration of the Company’s agreement to the Unitech Waiver set forth in
Section 3 of the Agreement which the Executive would not otherwise be entitled
to, the Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, member
Company’s, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, or causes of action under the Age Discrimination
in Employment Act, 29 U.S.C. §621 et. seq..

The Executive acknowledges that is being given at least twenty-one (21) days to
consider this ADEA Release; that the Company is hereby advising the Executive to
consult with an attorney of his own choosing prior to signing this Agreement and
the Executive has consulted with an attorney of his own choosing. The Executive
understands that he may revoke this Attachment A for a period of seven (7) days
after he signs this Attachment A, and the Attachment A shall not be effective or
enforceable until the expiration of this seven (7) day revocation period. The
Executive understands and agrees that by entering into this Attachment A he is
waiving any and all rights or claims he might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that the Executive has received consideration beyond that to which he was
previously entitled.

 



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Executive has freely and voluntarily entered into this
ADEA Release effective as of the date set forth below.

 

 

Scott W. Steffey Date:  

 

 

- 2 -